OFFICEOFTHEAHORNEY              GENERALOFTEXAS
                                   AUSTIN



Eonorcnbla
         J. z. Iooney
Cou3t.ymdltor
Eowie County
IMeton,Texas
                             OpinionNo. G-
                             %:



              Your requscrt for                    II receivea   52x4
oarefully     ooasidered  by tbl                   9Q quote from your
requsatas follewsn

          la whioh you h
          sot-havethe r

                                                 is ceuaty-'ror
                                             Paaos to retain this


                                     ay &wmer Juetloee0r
                                     ivil llfa, also retained
                                          All partie aonmred
                              uaber tho improsslonthat l
                             oe hed:thele& right to retain
                             aasuuh98 the cclleotlon5   are
                        y the J'ustioe  or the YbOoo asidhe
                         all   the bookkeeping work 6ttaamt
          upon 5alQ colleoting.
               *Ty Justio# of the Peace hare had no legal
          authorityto ntaik theee u6.m~1561orm, it r0ihi8
          t&t, hevlng mitttskenlydone SO, theyznust0~6 the
          ammat or the ooarsieaione retainedto Bapllfoae.
          To whom do %he~ ewe them?
            pald to the oountyb!iper cea~t.    of tho swneys re-
            ferred to lo tbe f'lnd:n@OS fact. The faots show
            that he pafd to the aountyonly BG per cent., end
            peld to tbc ootmtyettormy 1C per cent. end to
            t-he ecmetatli) 5 per amt. and ret3lned another3
            per oazlt.for btieelf. It le stated in ths iaotion
            for new trig1 tbet.'tb#  attorneyGeneral'sdepert-
            msnt hss reanntlyheld that,vhan.Q $urticti        of tbs
            pee08 collootr!  n fine Srm tbe Party spinet whom.
            it has been edJudeedby a judgmentor his aourt,
            he Is entitle6tc 5 per oent. tkercofundar article
            1144. Thst rulingmy be entirelycormact,           but,   ;
            if 60, It furnishesno reams ~forsett1t.g        er?ldet&e
            Judplentrenderedby this aourt epinst          Bogas end
            the suretiesupon bia otficleltond.         Ir be wes en-
            titled  to 5 px   oent. oaeaisslonunder artiole1144,
            then the oonstablewes not entitled       to tke 5 per
            cent. oowl~alun which Hoaqeespaid to hi& IItwfw
            not lewrul to teke more then one comaiaelonfrom
            the filnssfor.oolleotihp   the sexes,  and, addinff to
            that 10 per :oeut.ior the ooutity   attorney,    left W
            per .a;cnt. thereofdue the emnty, *hfie I)og@~~o       has
            only paid to the cousty80 per oent.*
:
                 05 Juno 27, 1911, in en oplnion~writtsn by Eonar-
    ebl e'Falter   C. itoodward,AsaistentAttorneyGemrel of Teza~8,
    thle depart!sient beld that a Juetloeof _-the peace rould be
    aiitltlad   to retain 5 F OS the fine 0ollecteQby i-d.3under
    Brtiole1144 of the then exIstinnTexes code Or Cr Ins1 WC+-
    WeLU8 an& that suoh hold- uaa-notia oonfliot.withthe
         ar EMLennsnGounty v. bo~eess,suprd. This o-pinion
    .ataue                                                      *
    recordedlo 701. M,.pagocr40 and 41. GpihionReoordaor the
    Attomey.G,eneral    of Wxes. Se cmcloseherewithe copy of.
    ~&id 0Fiai~~1 IOr yOIS wOonPpciOJ%
             However,Artfols951; C. G. P., 1928, ruprrr,
                                                       wu8
    tmendebby the 41st Le~~sletureol'Texss %b 1929.
             Artlole951, Varao~~sAanotdisd Texas Code 0r Crlm-
    inel Fro4cidum1,
                   as slarnded  by the 41st Le&elature of Texas,
    1929,snd a6 ft now t~xists, reeds a5 follows:
                "The sherirror other orrioer,
            ae of the Peeoe.or hio alark,
            laoamyfor the State or coanty,exoept Jury fees,
        EoaorableJ. D, Looney,yage 4


                 unbar ay provieioaof this Code, shellbe entitled
                 to retainSire per cant thereofI*henoolleoted.
                 (Aots 1875, p. 287; kots 1889, p. 98, ae amended
                 dote 1929, Ust     .* B. 240, oh. 105, 8 1.)"
                 (UnAoreoorlng(
                              alre
                                7
                  hsr sine8 the 1.089amendmentto Artiole951,
        Y. A. C. 0. Y., eupra,thie dopertrmntha8 repeated1 ruled
        thati+jaetloe~   or the peaoe wee not entitledto retafn 5$
        of rm8   and trlalr888    003.hcsts4by him. See Opinion sm.
        0-ll02    8~4 O-5105   of this    deprtaeat,       aoplee     of whioh are
        unoloee4for your intomatlon.
                 O~inibn Iso.O-686 ot thla departant holds that
        a~ehetilf~leentitledto 5% oommlealonon ilnee ln euoh in-
        etawas onlr ae,eueh       fine8were eolieotedby the eherlrr.
                     Aaeweringyour queetioneit ia our oppinionr
                    I, Mar to'&8 19e9 ereendment    to Art14318961
        V. A. C. 0. P., a juetioe or the peaae was entitled   to 5$
..,..   ooa&eelon.cmfine8 aot.uellY    aolleotedbr b&a. However,~ It
        thb~00n8ta~~~twih8mr       actual1   11 tat    he fin6 inetea4
        of th. jaetioelueh o?X&oerwouli g .i%:led to the 8$ am-
        rdeelon;in no went would the juetiaeand the arrwtfiu OS-
        fioor heve bsa oaoh lnti%lodto l aomaleeioe. See MeLem
        OouAty‘1 3o  .g g *ee,
                             lup r o .
                  6. Biooe the 1989 emndaat to Artialo 951, V. A.
        0. 0. F., a juetiooof the pea08 ie not 8MAtled to a oom-
        mleeioo anItIme
                      eo lleo ted     !io is
                               b yh im.   r h ela tlt1 te
                                                       .d
        aomlrrlon M trinl       fees     oolleoted     by hla.

                  8. 3ot baing Legally entltloQ  to retah o&a-
        elan8 oa fine8 oolliatedby him elwa the 1999 amendmat to
        Artiale981 eupm, it woeld Sollow thet,thojuetloerhd
        thereeftarille@&r retalnedeuoh oommleetoae     would law-
        fully owe same to whom it lawf'ultybmXoqe4, eubjoot,  ot
        oouree, to the right of t&e juetioeto invokethe lp p r o -
        prlatolimitationstatuteit the olalmwae barra by lirik-
        tioa. ror example,IX the~juetlae oolleatad the tlm rro5$
        oonieelon    ,yee dues came should       not lmre        been ratalnod   but
        ehoul4have becm turned Into the countyiin euoh oaee the
        justioewoul4 ewe the ootantyand the oouetyaouldremv8f
        from the juetioeof the psclce.l,f
                                        the olaipr
                                                 waa not berreB
        by th eltatut~ of liritetloaeproperlyplea&d ln defenee
        by the juetioe.
         Tauetlng t&at this   eatietaatorlly   amwars your
ino*,   W@ al-u.

                                      Bsry truly yours
                                  ATTO?SET OEbellRAI~OY TJ&XAB




WJF:qP
Enal.
umfo aRd pw.